Citation Nr: 1119947	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  00-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to July 1954 and from May 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 1999 and July and September 2000 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the instant matters were previously before the Board in March 2006, March 2008, and February 2010.  The March 2006 and March 2008 decisions were appealed to the United States Court of Appeals for Veterans Claims (Court) and the matters were remanded to the Board via the Court's granting of two joint motions for remands (JMRs).  In February 2010, the Board remanded the matters to the agency of original jurisdiction (AOJ) for further development pursuant to the terms of a March 2009 JMR.  After completing the required evidentiary development, the AOJ re-adjudicated the matters and denied the Veteran's service connection claims in an October 2010 supplemental statement of the case (SSOC).  As discussed in further detail below, the Board finds that there was substantial compliance with the March 2009 JMR and the February 2010 remand decision; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is attributable to his active military service.

2.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have type II diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for diabetes mellitus in October 1999.  In January 2000, the Veteran sought to reopen his claim for service connection for hypertension, previously denied by the Board in January 1978; that claim was "reopened" by the RO in September 2000 and denied on the merits.  The Veteran appealed the denial of service connection for hypertension to the Board and in December 2000, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hypertension; the underlying claim was remanded for further development.  

In October 2001, the RO sent to the Veteran a letter notifying him of the evidence required to substantiate his claims for service connection for hypertension and diabetes mellitus.  Specifically, the letter informed him of the elements of service connection, to include presumptive service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  

In April 2004, the Appeals Management Center (AMC) sent to the Veteran a follow-up VCAA-notice letter.  That letter indicated that he should inform the AMC as to the existence of any medical evidence relevant to his claim and submit any necessary authorizations for release of private medical evidence.  The AMC specifically noted that although it would attempt to obtain relevant private medical records, it was ultimately the Veteran's responsibility to provide any such information.  

Further, in response to a remand directive set forth in the Board's February 2010 decision, the Veteran was issued a VCAA-notice letter that included the notice elements required by Dingess for how VA determines disability ratings and effective dates, thus complying with one of the directives of the March 2009 JMR.  The Veteran's claim was then re-adjudicated on the merits via an October 2010 supplemental SOC.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2001 and April 2004 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a) as required by Quartuccio, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  As to any error with respect to the timing of notice with regards to the Dingess elements, the Board finds that the timing error was cured by virtue of the fact that the VA provided the Veteran with notice followed by readjudication of the claims in the October 2010 SSOC.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

As stated above, in March 2009, the Veteran's counsel and the VA General Counsel agreed to a JMR.  Specifically, the parties agreed that VA had failed in its duty to assist in that the Board member had failed to suggest, at a 2002 hearing, that the Veteran obtain the records that the Veteran's private physician, K.W., M.D., had reviewed in order to render favorable opinions expressed in letters dated in January and April 2000.  In its February 2010 remand, the Board directed the AOJ to inform the Veteran that he should submit any evidence that he may have previously overlooked that would be of advantage in supporting his claims, specifically suggesting to the Veteran that he seek to obtain the medical treatment records discussed by Dr. W. in opinion letters dated in January and April 2000.  

A deferred rating decision was issued in March 2010 wherein it was noted that the Veteran should be supplied with a VCAA letter requesting that he obtain the medical treatment records discussed by Dr. W. in January and April 2000 opinion letters.  In May 2010, the AOJ sent to the Veteran a VCAA letter requesting that he submit any treatment records related to his claimed conditions.  That letter did not specifically suggest that the Veteran contact Dr. W. in an attempt to obtain any records relied upon in forming her January and April 2000 opinions.  
The United Stated Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has also held that it is not strict, but rather substantial compliance with the terms of a Board's engagement letter that is required.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).  

In the instant case, the Board finds that the instructions in the February 2009 remand were complied with by the AOJ; if not in a strict sense, at least in a substantial sense.  In that regard, the May 2010 VCAA letter indicated that the Veteran should submit any treatment records related to his claimed conditions.  The Veteran responded, authorizing the AOJ to obtain his records from the North Texas Health Care System.  The Board notes that the Veteran had, until June 2010, been represented by the attorney who participated in authoring both the March 2006 and March 2009 JMRs.  In January 2010, the Board received, via facsimile, the Veteran's signed 90-day letter indicating that he was submitting the enclosed argument and/or evidence and waiving his right to have the case remanded to the AOJ for consideration of the newly submitted evidence.  Along with the signed 90-day letter were a copy of the March 2009 JMR and a statement from the Veteran's attorney.  Thus, it seems evident that the Veteran was not only aware of the terms of the JMR, but was put on notice that he should attempt to obtain the records, if any, relied upon by Dr. W.

The Board further notes that its remand directive at issue was for the sole purpose of carrying out the terms of the March 2009 JMR.  Although the parties agreed that during the September 2002 hearing, the Board member had erred by failing to suggest that the Veteran obtain the records that Dr. W. had reviewed in order to render her favorable opinions, there is no indication in the JMR that either party considered what impact a May 2002 report of contact had on the Board member's duty to suggest the submission of such evidence.  Indeed, under 38 C.F.R. § 3.102(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  

While records relied upon to support a favorable opinion would certainly be advantageous evidence if it existed, in the instant case it is clear that no such records were relied upon by Dr. W.  The May 2002 report of contact, which was part of the record at the time of the September 2002 hearing, stated that Dr. W. was contacted by a decision review officer (DRO) and read the pertinent parts of her January and April 2000 letters.  The DRO then asked Dr. W "whether, when she reported that [the Veteran] was 'a patient in the diabetes clinic . . . where he has rec[eive]d continual care for his type 2 [diabetes mellitus] and hypertension for more than 20 years, and first diagnosed with diabetes and hypertension in 1956,' she had access to his actual treatment records to use as a basis for her statement."  Dr. W. responded that she did not have access to the Veteran's treatment records.  She stated that generally she would get records in volumes to review on a patient and rarely would those volumes be dated prior to the 1970s.  Dr. W. then reported to the DRO that "her statement was based on the fact that it usually takes about 20 years for those conditions [(hypertension and diabetes mellitus)] to develop, and that she was going by [the Veteran's] history to her of being first diagnosed in 1956 or 1957."

Thus, with regard to the Veteran's service connection claims, although the May 2010 VCAA letter did not expressly comply with the terms of the February 2010 Board remand, the Board is satisfied with the completeness of the record before it.  The Board also finds that any error in failing to strictly comply with the terms of the February 2010 is nonprejudicial in this case as it is clear from the evidence of record that to again return the matter to the AOJ for the Veteran to be issued a letter suggesting that he attempt to obtain any records relied upon by his private physician would service no useful purpose.  Indeed, by Dr. W.'s own admission, as recorded in the May 2002 report of contact, her opinion was based on the Veteran's self-reported history and not on any actual treatment records from 1956 or 1957.  Accordingly, the Board finds no reason to again remand this matter.  See Stegall, supra.  

Regarding the duty to assist, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, and statements from the Veteran, to include his September 2002 hearing testimony.  The Board notes that the AOJ also attempted to obtain private medical records from the two physicians identified by the Veteran as having treated him for his hypertension and diabetes shortly after service.  In response to those requests, the AOJ was informed that both physicians were deceased.  The Veteran has also not identified any outstanding evidence and the Board is aware of none.

Further, in September 2010, the Veteran was afforded a VA examination in connection with his claims for service connection for hypertension and diabetes mellitus.  A review of the examination report reveals that the examiner reviewed the claims folder and considered the lay contentions of the Veteran regarding the onset of this hypertension and diabetes.  The examiner also reviewed the private medical evidence and considered the findings therein before expressing his opinion regarding the likelihood that the Veteran's hypertension or diabetes mellitus was related to service.  The examiner also provided the requested opinions, which the Board finds are supported by an adequate rationale.  

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The second and third elements may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A.  Hypertension

The Veteran asserts that his hypertension is attributable to his active military service.  Specifically, the Veteran contends that he had elevated blood pressure in service and was first diagnosed with hypertension shortly after his discharge from service and has, since that time, had problems with high blood pressure.  Thus, the Veteran believes that service connection is warranted.

A review of the Veteran's STRs shows that his blood pressure was recorded as 140/88 at the time of his entrance examination in August 1952.  His separation examination report from his first period of active duty listed his blood pressure as 120/80.  On examination for reenlistment in May 1956, the Veteran's blood pressure was recorded as 150/90.  On discharge in September 1957 his blood pressure was reported to be 136/84.  

The Veteran submitted to a VA examination in March 1976 during which he indicated that he had been examined for hypertension in April 1972 and had shortly thereafter been diagnosed as having diabetes.  

In December 1976, the Veteran applied for VA disability compensation, seeking service for connection for hypertension, which he stated began in service in 1953.  On his application, he indicated that he had been treated for high blood pressure in 1953 and in 1956.  

The Veteran submitted a treatment record from J.R., D.O., who related that the Veteran had been hypertensive in service, noting that the Veteran was discharged from service in 1959.  Dr. R. stated that the Veteran had been prescribed Aldoril to treat his hypertension and was following a low salt diet.  In April 1977, the RO received a statement from the D.M., D.O., who indicated that to the best of his recollection, the Veteran had been one of his patients in 1957 and 1958, during which time he had been practicing medicine in Honeygrove, Texas.  

The RO informed the Veteran that Dr. M.'s statement did not indicate that he had treated the Veteran for hypertension and suggested that he contact Dr. M. for more specific information in support of his claim.  Thereafter, in July 1977, the RO sent a letter to Dr. M. asking that he furnish specific dates of the Veteran's treatment in 1957 or 1958, and identify the conditions treated and diagnoses rendered.  The record contains no reply from Dr. M.  

The claims folder contains treatment records from the Dallas County Hospital, dated in June and July 1977.  A progress noted indicated that the Veteran had had high blood pressure since 1968, which was then being treated with Catapres and Lasix.

Also of record are January and April 2000 letters from the Veteran's private physician, K.W., M.D., who stated that the Veteran had been treated at Parkland Hospital in Dallas, Texas, where he received care for type II diabetes mellitus and hypertension.  Dr. W. noted that the Veteran's hypertension was first documented in 1956, and diagnosed in 1957.  Dr. W. stated that, while current standards required systolic pressure at or above 140, and/or a diastolic pressure at or greater than 90 for diagnosis of hypertension, in patients with diabetes, a blood pressure above 130/85 was considered hypertension.  She indicated that by either standard, the Veteran clearly had hypertension correctly diagnosed in 1957.  In her April 2000 letter, Dr. W. stated that the Veteran hypertension was diagnosed in 1956 and was again documented in 1957.  Again she indicated that by either standard above, the Veteran was correctly diagnosed in 1956 and 1957.  

In November 2000, the Veteran was afforded a hearing before a decision review officer (DRO).  He stated that while in service, he experienced bouts of dizziness and fainting spells, as well as headaches.  He did not seek treatment for these symptoms during service.  The Veteran indicated that shortly after service he was seen by his private physician, Dr. M., who diagnosed him with hypertension and prescribed medication, which alleviated his headaches, dizziness, and fainting spells.

In October 2001, the Veteran was afforded a VA examination in order to determine whether it is as likely as not that his claimed diabetes and hypertension were incurred in service or within one year of discharge.  The examiner acknowledged the report from Dr. W., who he stated "indicated that a review with Parkland Medical records documents hypertension in 1956, and the diagnosis in 1957."  The VA examiner also considered the Veteran's self-reported history.  Evidently relying on the Veteran's report and Dr. W.'s statement, the examiner then noted that "[i]t is apparent that [the Veteran's] hypertension and diabetes mellitus [were] discovered within a year of his discharge from service."  

In testimony at a September 2002 hearing before the undersigned Veterans Law Judge, the Veteran again averred that he was diagnosed with hypertension by a private physician shortly after leaving military service, in 1957 or 1958.  He also indicated that the doctor who had diagnosed hypertension at that time was deceased, and any related medical records were unavailable.  He identified two other physicians who had reportedly treated him after service, but stated that they too were deceased.  

The Veteran was afforded another VA examination in March 2003.  With regard to his hypertension, the Veteran gave a history of having an elevated blood pressure reading in 1956 and being diagnosed with hypertension in 1957.  The examiner noted the Veteran's blood pressure reading of 150/90 at the time of re-entry into service, but found that to be an isolated incident as subsequent blood pressure readings were during his second tour of active duty were normal.  The examiner found no other evidence suggestive of hypertension until the early 1970s.  The examiner further determined that although Dr. W. had felt that the Veteran had manifestations of hypertension in service and shortly thereafter, the record failed to support that opinion.  The VA examiner opined, therefore, that the Veteran's hypertension was less likely than not related to service.  

In September 2010, the Veteran was afforded another VA examination in connection with his claim for service connection for diabetes.  The examiner noted the various blood pressure readings in service and indicated that the record contained no record showing that the Veteran had been diagnosed with hypertension prior to 1972.  As to Dr. W.'s statement that for people with diabetes mellitus, hypertension is classified as blood pressure greater than 130/85, the VA examiner found that comment to be clearly erroneous.  The VA examiner noted that the JNC-7 (the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure), the authoritative body, has always had only a single standard for hypertension, which is 140/90.  The VA examiner found that the Veteran's blood pressure readings did not meet the standard for hypertension in service, or shortly thereafter, and opined that it was less likely than not that the Veteran's hypertension was related to his military service.  

Based upon a review of the record and consideration of the Veteran's lay statements, the Board finds that although the Veteran has a current diagnosis of hypertension, service connection is not warranted because the evidence fails to demonstrate that the Veteran's hypertension either began in service or is otherwise related to service.  The evidence also fails to establish that the Veteran's hypertension became manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  

In this regard, the Board has considered the favorable evidence of record, to include the statements from Dr. R. and Dr. W. and the October 2001 VA examination report, all of which noted that the Veteran's hypertension was diagnosed in service or shortly thereafter.   However, there is no indication from Dr. R. that he had treated the Veteran in service or within the one-year presumptive period, and since he provided no other information as to the source of his conclusion that the Veteran was hypertensive in service, the Board can only conclude that this information came from the Veteran.  It also does not appear the Dr. R. reviewed the claims folder, as he stated that the Veteran was discharged from service in 1959 whereas the Veteran's DD Form 214 reflects that he was separated from service in September 1957.  Further, as discussed above, it was noted in a May 2002 report of contact that Dr. W. was asked whether she had access to the Veteran's actual treatment records to use as a basis for her opinion.  Dr. W. indicated that she had not reviewed any actual records from 1956 or 1957 showing a diagnosis of hypertension, stating that her opinion was based on the history provided by the Veteran and the fact that it usually took about 20 years for diabetes and hypertension to develop.  However, Dr. W. provided no basis for that "fact."  It is also evident that the October 2001 VA examiner relied solely on the Veteran's self-reported history regarding the onset of hypertension, which, as discussed further below, is not credible.  

The Board is aware that in certain situations, lay evidence may be used to diagnose a veteran's medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  Here, the Board finds that hypertension is not a condition capable of lay diagnosis.  To be sure, hypertension is not a condition that can be perceived through the use of the five senses without utilizing an appropriate blood pressure testing method.  See
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Further, as to the Veteran's reported symptoms of dizziness, fainting, and headaches in service, the Board notes that those symptoms have not been linked by a medical professional to the Veteran's hypertension; nor does it appear that the Veteran's diagnosis of hypertension was based on his reported symptoms.  Moreover, even though the Veteran is competent to report on such symptoms, the Board finds the Veteran's account of those in-service symptoms not to be credible.  In that regard, the Board notes that the Veteran's STRs contain no complaints of headaches, dizziness, or fainting, despite showing treatment for a variety of ailments and illnesses in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (while not conclusive, the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence).  

Moreover, although lay evidence may be competent to establish a diagnosis when a veteran is reporting a contemporaneous diagnosis, the Board also finds the Veteran's statement that he was diagnosed with hypertension shortly after discharge in 1957 incredible.  As noted, the Veteran's STRs contain no complaints of or treatment related to hypertension.  Most significantly, the reports of neither examination undergone at the end of his two periods of service show any abnormality with regard to his blood pressure.  Although Dr. W. stated that according to the JNC-6, hypertension in people with diabetes is classified as 138/80, a review of the JNC-6 (superseded by the JNC-7) fails to support that statement.  Although the JNC-6 indicated a goal blood pressure of 130/85 for diabetic patients, stage 1 hypertension is still classified as 140/90.  Thus, as indicated by the VA examiner in September 2010, the Veteran's blood pressure reading of 136/84 at discharge from service in September 1957 does not support a finding of hypertension at that time.  

Additionally, the March 1976 VA examination report indicated that the Veteran himself provided information regarding hypertension much later than the claimed 1957.  The examiner specifically noted that the Veteran gave a history of having been examined for hypertension at the VA hospital in Dallas in April 1972, but did not report any earlier examination for treatment or diagnosis of hypertension, which the Board finds is inconsistent with the Veteran's claim that he was hypertensive in service.  He also reported that since 1972 his family physician had diagnosed diabetes shortly after the April 1972 diagnosis of hypertension.  

Moreover, although the Veteran stated that he was treated for and diagnosed with hypertension in the year following his separation from service, there is an absence of corroborating evidence from what was proffered by the Veteran as a reliable source of such evidence.  Of record is a brief handwritten note submitted by the Veteran from private physician Dr. M, dated in March 1977.  Dr. M. stated that, to the best of his recollection, the Veteran was among his patients in 1957-1958, but provided no evidence concerning whether the Veteran had been treated for hypertension during that time.  The Veteran was invited to solicit such information from Dr. M. at that time, but failed to do so.  Thereafter, in July 1977, the RO sent a letter to Dr. M. asking that he furnish specific dates of the Veteran's treatment in 1957 or 1958, and identify the conditions treated and diagnoses rendered.  The record contains no reply from Dr. M.  

Accordingly, based on the contradictory evidence of record, the Board finds incredible the Veteran's assertion that he was diagnosed with hypertension shortly after discharge from service.  The Board also finds Dr. R.'s, Dr. W.'s, and the October 2001 VA examiner's conclusions that the Veteran's hypertension began in, or shortly after, service are of no evidentiary value in determining the onset of the Veteran hypertension because those conclusions were based on the Veteran's self-reported history, which the Board has found to be not credible.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on history furnished by appellant and unsupported by clinical evidence were merely conclusions unsupported by any objective medical evidence).

Further, even if the Veteran had been diagnosed with hypertension within the year following his discharge from service, presumptive service connection would be warranted only if the Veteran's hypertension was manifest to a compensable (10 percent of more) degree within that time frame.  The regulation in effect within a year of the Veteran's discharge from service provided for a 10 percent disability rating for hypertension manifested by a diastolic pressure consistently of 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1957 & 1958).  A single reading of elevated blood pressure, even during service, does not reflect hypertensive vascular disease.  Thus, because the record contains no evidence, to include the Veteran's own statements, suggesting that the Veteran's diastolic pressure was consistently reported as 100 or more within the year after discharge from service, the preponderance of the evidence is against a finding of presumptive service connection.

On the question of direct service connection, the Board notes that none of the competent and probative evidence of record establishes a nexus between the Veteran's current hypertension and his active military service.  As noted above, VA examiners in October 2003 and September 2010 opined that it was less likely than not that the Veteran's hypertension was related to his military service.  Further, although the record contains private and VA treatment records showing treatment for hypertension, those records provide no evidence as to when the Veteran's hypertension began; nor do they relate it to service.  Indeed, those records indicate that the Veteran's hypertension was not diagnosed until at least 1968.  Thus, in light of the Veteran's contradictory assertions regarding when he was first diagnosed with hypertension, the private medical records indicating that hypertension was not diagnosed until at least 1968, and the VA examiners' negative nexus opinions, the Board finds that there is no basis to establish service connection for hypertension, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

As to any contention by the Veteran that because he had an elevated blood pressure reading in service, his current hypertension must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hypertension, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In finding that service connection for hypertension is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).

B.  Diabetes Mellitus

The Veteran's STRs show no treatment for diabetes or any related symptoms.  The reports of his separation examinations from both periods of service show his endocrine system as normal.  Results of urinalyses conducted at those times were also negative for sugar, and specific gravity measurements were within normal limits.  As with his claim for service connection for hypertension, the Veteran alleges that he was first diagnosed with and treated for diabetes shortly after leaving service, within the one-year presumptive period.  The physicians the Veteran avers treated him at that time are now deceased, and their records are unavailable.  

The treatment records from the Texas County Hospital dated from 1977 to 1988 and from 1992 to 1994 show a diagnosis of, and ongoing treatment for, diabetes mellitus, type II, but do not in any way indicate that the Veteran's diabetes began in service.  Indeed, nutrition clinic notes dated in July 1977 indicated that the Veteran was not at that time following any specific diet; nor had he ever been seen by a dietician about his diet.  The record also contains the results of a March 1978 urinalysis that was negative for glucose.  The Veteran's specific gravity at that time was also within normal limits.  

As noted in the previous section, the March 1977 note from private physician Dr. M., stating that, to the best of his recollection, the Veteran was among his patients in 1957-1958, provides no evidence that the Veteran was treated for diabetes at the time or that his diabetes began in service.  Neither the Veteran nor Dr. M. responded to requests for more specific information, again bringing into question the credibility of the Veteran's unsubstantiated assertion that he was first diagnosed and treated for diabetes in the year following service.  

In his January 1977 statement, Dr. R. stated that the Veteran had been "a diabetic since 1957 when a trace amount of sugar was found in the urine by Dr. C[] of Honeygrove, Texas."  Dr. R. then noted that sugar was again found in 1960 by Dr. M[] of Dallas[, Texas]."  Dr. R. stated that he had performed a Glucose Tolerance Test in 1973, the results of which showed diabetes.  Dr. R. did not provide the source for that knowledge, that is, whether he had records from Dr. C. and Dr. M., or whether the information was provided by the Veteran.  In any event, since it was not Dr. R. who diagnosed the Veteran's diabetes in 1957, the Board finds that Dr. R.'s January 1977 note is not reliable evidence that the Veteran was diagnosed with diabetes in 1957.  

The Board also notes the report of a March 1976 VA examination given in conjunction with another claim recorded the Veteran's history of having been examined for hypertension at the VA hospital in Dallas in April 1972, and that "since that time my family physician diagnosed that I am a diabetic in April or shortly after."  Thus, by the Veteran's own account, his diabetes was not diagnosed until 1972, nearly 15 years after leaving service.  The Board notes that this 1976 statement was made when the Veteran's recollection, especially regarding what happened in about 1972, was presumably much fresher than it was at the time he claimed service connection for diabetes.  

The Veteran was afforded a VA examination in October 2001 in order to determine whether it is as likely as not that his claimed diabetes was incurred in service or within one year of discharge.  This examiner noted that the Veteran reported to him that he was diagnosed with diabetes in 1957 or 1958.  Evidently relying on the Veteran's report, the examiner noted that "[i]t is apparent that [the Veteran's] hypertension and diabetes mellitus [were] discovered within a year of his discharge from service."  

The Veteran was afforded another VA examination in March 2003 in order to evaluate his diabetes and to provide a medical opinion as to whether or not there was any connection between his diabetes and his military service.  Although the VA examiner's opinion with respect to the diabetes was later found to be inadequate, the Board notes that the Veteran related to the examiner that he had experienced symptoms of urinary frequency and blurred vision in service.  A review of the Veteran's STRs fails to reveal complaints of either of those symptoms.  The Board also notes that during his November 2000 DRO hearing, the Veteran stated that he experienced urinary frequency and thirst in service.  Then, during his September 2002 Board hearing, the Veteran stated that he had frequent nighttime urination and blurred vision that had persisted since that time.  However, a July 1977 Dallas County Hospital treatment records show that the Veteran had begun to experience nocturia only since being prescribed Lasix for his hypertension.  Given this conflicting evidence, the Board finds the Veteran's credibility in reporting the onset and continuity of symptoms related to his diabetes mellitus is lacking.  

The Veteran was again provided with a VA examination in connection with his claim for service connection for diabetes in September 2010.  The examiner reviewed the claims folder, noting that the urinalyses conducted in service were all negative for sugar, which the examiner indicated was evidence against a finding of diabetes in service.  The examiner also noted the absence of symptoms related to diabetes reported during service.  The examiner found no evidence to suggest that the Veteran's current diabetes was related to service.  

The Board notes that the only evidence of record of an immediate post-service diagnosis of diabetes is the Veteran's own testimony.  However, as with hypertension, the Board finds that the Veteran is not capable of providing a lay diagnosis of diabetes, as it is not capable of lay observation.  Further, the finds the Veteran's report of symptoms he experienced during service to be incredible in light of the evidence of record suggesting the onset of at least one of his reported symptoms was linked to a medication prescribed in 1977 for hypertension.  The Board also finds incredible the Veteran's assertions that he was diagnosed with diabetes shortly after discharge from service.  A July 1977 treatment record indicated that the Veteran had never seen a dietician; nor was he on any type of restricted diet.  The Veteran also told the VA examiner in March 1976 that his family physician had diagnosed diabetes in 1972, nearly 15 years after leaving service, clearly contrary to his averment of an earlier diagnosis.  Moreover, the Veteran did not seek service connection for diabetes until 1999.  However, the Veteran demonstrated awareness that service connection could be claimed for service-related disabilities when he submitted his first VA claim in 1976 following a workplace back injury, followed the next year with a claim of service connection for hypertension.  Yet, even though he claims that he was diagnosed with diabetes immediately after service, inexplicably, he did not claim service connection for it when he filed his claims in 1976 or 1977.  In sum, while the Veteran has a current diagnosis of type II diabetes mellitus and is competent to describe any symptoms he may have experienced in service and thereafter, his statements that form the basis for the favorable evidence of record are not credible.  The Board therefore gives no evidentiary weight to such opinions.  

In consideration of the above, the Board finds that the competent and credible evidence fails to demonstrate that the Veteran's type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1957.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Moreover, medical nexus evidence linking the Veteran's diabetes mellitus to military service is not shown.  Consequently, service connection is not warranted for type II diabetes mellitus on a direct basis.  See Davidson, supra.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence of record is against the claim for service connection for type II diabetes mellitus.  


ORDER

Entitlement to service connection for hypertension is denied.

Service connection for type II diabetes mellitus is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


